 

Case 4:19-cr-06017-SAB ECF No. 70 filed 11/04/20 PagelD.377 Page1of13

William D. Hyslop FILED IN THE U.S. DISTRICT COURT
United States Attorney EASTERN DISTRICT OF WASHINGTON
Eastern District of Washington

Benjamin D. Seal NOV 04 2020

Assistant United States Attorney

402 E. Yakima Ave., Suite 210 SEAN &. MCAVOY, CLERK
Yakima, WA 98901 sl ween DEPUTY

 

“YAKIMA, WASHINGTON
Telephone: (509) 454-4425 YAKIMA, WASHIN

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff, NO: 4:19-CR-6017-SAB
V. PLEA AGREEMENT
JEREMY JAY GULLETT,
Defendant.

 

The United States of America, by and through William D. Hyslop, United
States Attorney for the Eastern District of Washington, and Benjamin D. Seal,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant, JEREMY JAY GULLETT, and Defendant’s counsel, TROY J. LEE,
agree to the following Plea Agreement:

1. Guilty Plea:

Defendant, JEREMY JAY GULLETT, agrees to plead guilty to Count One

of the Indictment in this case, charging Defendant with Possession with Intent to

PLEA AGREEMENT
PAGE - 1

 
Oo 6S SN DBD DH Fe WD NY —

NS Mw HNO NH NO HO NO NO NO | | Fe FS FOO ESESlOOOULUTESESEllOOlUTESESllll el
oN BN AH PB BW NS! Oo OO CO HN DH AH FF WD HY SS

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.378 Page 2 of 13

Distribute Fifty Grams or More of Actual Methamphetamine, in violation of 21
U.S.C. § 841(a)(1) & (b)(1)(A) (viii).

2. Maximum Statutory Penalties:

Defendant, JEREMY JAY GULLETT, understands that this is a Class A
felony charge, which carries a maximum penalty of: a minimum of 10 years and
maximum of life imprisonment; a fine not to exceed $10,000,000; at least 5 years
of supervised release; and a $100 special penalty assessment.

Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment for all or part of the term of
supervised release without credit for time previously served on post-release
supervision.

3. Denial of Federal Benefits:

The Defendant understands that by entering a plea of guilty to Count One of
the Indictment in this case, the Defendant may no longer be eligible for assistance
under any state program funded under part A of title IV of the Social Security Act
(concerning Temporary Assistance for Needy Families) or benefits under the food
stamp program or any state program carried out under the Food Stamp Act
pursuant to 21 U.S.C. § 862a. Further, the Court may deny the Defendant's

eligibility to any grant, contract, loan, professional license, or commercial license

PLEA AGREEMENT
PAGE - 2

 
Oo oo NY DH WT fF WD NN —

NHN NH BH NO NHN PO PPO RQ RO mmm mm me me me et
eo tN DH UO & WY HH —&— DBD Oo mH AQ KH HAH FP WD NY — S&S

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.379 Page 3of13

provided by an agency of the United States or by appropriated funds of the United
States pursuant to 21 U.S.C. § 862.

4, The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this
Plea Agreement. Sentencing is a matter that is solely within the discretion of the
Court. Defendant understands that the Court is under no obligation to accept any
recommendations made by the United States and/or by Defendant; that the Court
may obtain an independent report and sentencing recommendation from the U.S.
Probation Office; and that the Court may, in its discretion, impose any sentence it
deems appropriate up to the statutory maximums stated in this Plea Agreement.

Defendant acknowledges that no promises of any type have been made to
Defendant with respect to the sentence the Court will impose in this matter.
Defendant understands that the Court is required to consider the applicable
sentencing guideline range, but may depart upward or downward under the
appropriate circumstances.

Defendant understands that should the sentencing judge decide not to accept
any of the parties’ recommendations, that decision is not a basis for withdrawing

from this Plea Agreement or a basis for withdrawing this plea of guilty.

PLEA AGREEMENT
PAGE -3

 
Oo © “4S DN A FF WY HN =

wR BO BS DSO BRO BO ND RDO ON SE EF ESE ES OO ESE ele
ot KN UM FP WD NY KH OS oO Se HN DH HW FF WY YH | &

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.380 Page 4 of 13

5. Waiver of Constitutional Rights:

Defendant, JEREMY JAY GULLETT, understands that by entering this plea
of guilty Defendant is knowingly and voluntarily waiving certain constitutional
rights, including:

(a). The right to a jury trial;

(b). The right to see, hear and question the witnesses;
(c). The right to remain silent at trial;

(d). The right to testify at trial; and

(e). The right to compel witnesses to testify.

While Defendant is waiving certain constitutional rights, Defendant
understands that he/she retains the right to be assisted through the sentencing, and
any direct appeal of the conviction and sentence, by an attorney who will be
appointed at no cost if Defendant cannot afford to hire an attorney.

6. Effect on Immigration Status:

Defendant, JEREMY JAY GULLETT, recognizes that pleading guilty may
have consequences with respect to his/her immigration status if he/she is not a
citizen of the United States. Under federal law, a broad range of crimes are
removable offenses, including the offense to which Defendant is pleading guilty.
Removal and other immigration consequences are the subject of a separate

proceeding, however, and Defendant understands that no one, including his/her

PLEA AGREEMENT
PAGE - 4

 
Cc oN A HW B&B WH we

N Dw N KH BD BR KR DR me RR SE ee OO Sl el
S SRR R BB ® SF Ge AABanR BH =A Ss

 

Case 4:19-cr-06017-SAB ECF No. 70 filed 11/04/20 PagelD.381 Page 5of13

attorney or the District Court, can predict to a certainty the effect of his/her
conviction on his/her immigration status. Defendant nevertheless affirms that
he/she wants to plead guilty regardless of any immigration consequences that
his/her plea may entail, even if the consequence is his/her automatic removal from
the United States.

7. Elements of the Offense:

The United States and Defendant agree that in order to convict Defendant of
Possession with Intent to Distribute Fifty Grams or More of Actual
Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A)(vii), the
United States would have to prove beyond a reasonable doubt the following
elements:

(a). First, the Defendant knowingly possessed methamphetamine;

(b). Second, the Defendant possessed it with intent to distribute it to

another person; and

(c). Third, the amount of methamphetamine was 50 grams or more of
actual methamphetamine.

8. Factual Basis and Statement of Facts:

The United States and Defendant stipulate and agree that the following facts
are accurate; that the United States could prove these facts beyond a reasonable

doubt at trial; and that these facts constitute an adequate factual basis for JEREMY

PLEA AGREEMENT
PAGE - 5

 
Oo © SN DB WH F&F WY NY

NY NY NHN HN PO BD KR KR Re me met
ao SN DN OH BR WY NY SHS CO OBO OR RO AW RP OH UU CUO

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.382 Page 6 of 13

JAY GULLETT’s guilty plea. This statement of facts does not preclude either
party from presenting and arguing, for sentencing purposes, additional facts which
are relevant to the guideline computation or sentencing, unless otherwise
prohibited in this agreement.

On February 22, 2019, the Kennewick Police Department CAT team was on
routine patrol when they observed a vehicle parked in the Motel 6 parking lot in
Kennewick, Washington. They immediately recognized the occupant of the
driver’s seat to be Jeremy GULLETT. The CAT team knew he had an active
felony warrant for his arrest. The CAT team made contact with GULLETT and
placed him under arrest. A narcotics canine alerted to the vehicle and a search
warrant obtained. Inside the vehicle, law enforcement located a backpack, which
contained approximately 299 grams of actual methamphetamine. Defendant knew
that this methamphetamine was in the vehicle. Defendant possessed this
methamphetamine with the intent to distribute it to another person.

9. The United States Agrees:

The United States Attorney’s Office for the Eastern District of Washington
agrees not to bring any additional charges against the Defendant based upon
information in its possession at the time of this Plea Agreement and arising out of
Defendant’s conduct involving illegal activity charged in the Indictment in this

case, unless the Defendant breaches this Plea Agreement any time before or after

PLEA AGREEMENT
PAGE - 6

 
0 Oo ND UW B&B WY HY &

NH NO NH PPO BL BO BK NN RO OE SE SESE SE EE OO SO el
ao NO OB OW NOU lUlUCOUlUlUCUCCOCUlUeMRMmULUGN ONO ORD NY CUO

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.383 Page 7 of 13

sentencing. The United States also agrees to dismiss the remaining counts of the
Indictment against Defendant, if any.

10. United States Sentencing Guideline Calculations:

Defendant understands and acknowledges that the Court will consult the
United States Sentencing Guidelines (hereinafter “U.S.S.G.”) and take them into
account when sentencing. Defendant also understands, however, that pursuant to
United States v. Booker, 543 U.S. 220 (2005), the Sentencing Guideline range is
advisory and that the court is required to consider the factors set forth in 18 U.S.C.
§ 3553(a) and to impose a reasonable sentence.

(a.) Acceptance of Responsibility:

If Defendant pleads guilty and demonstrates a recognition and an affirmative
acceptance of personal responsibility for the criminal conduct; provides complete
and accurate information during the sentencing process; does not commit any
obstructive conduct; and enters a plea of guilty as soon thereafter as it may be
placed on the court’s docket, the United States will recommend that Defendant
receive a two (2) level reduction for acceptance of responsibility, and if
Defendant's adjusted offense level is sixteen (16), or greater, the United States will
move for a one (1)-level reduction for timeliness. See U.S.S.G. § 3E1.1(a) and (b).

The Defendant and the United States agree that the United States may at its

option and upon written notice to the Defendant, not recommend a three (3) level

PLEA AGREEMENT
PAGE -7

 
co Oo SN DN TR FP WY NO —

NN BN KN BDO KO KD KR RO mm eet
BrueReR S&B Pe SF Gert aank aonsts

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.384 Page 8 of 13

downward reduction for acceptance of responsibility if, prior to the imposition of
sentence, the Defendant is charged or convicted of any criminal offense
whatsoever or if the Defendant tests positive for any controlled substance. -

(b.) Criminal History:

The United States and Defendant make no agreement regarding Defendant’s
criminal history.

(c.) Other Guideline Calculations:

The United States and Defendant agree that the base offense level is 32.

A two level enhancement applies for possession of a firearm.

After acceptance, the total offense level is 31.

11. Incarceration:

The United States agrees to recommend a sentence at the low end of the
guideline range. Defendant may argue for any legal sentence.

12. Fines:

The United States and Defendant reserve the right to make whatever
recommendation they believe is appropriate concerning the imposition of a
criminal fine.

13. Supervised Release:

The United States and Defendant agree to recommend that the Court impose

a 5 year term of supervised release.

PLEA AGREEMENT
PAGE - 8

 
Oo fe ND FH FS WY NH =

Ny NO WHO KN KN PQ KO DN RO mw mm me mmm me eet
o 4 HK A SF WO NB S| lUCOCOUlUlUlClCCCOlUlUmwWmULUGNCUCUNOCO OO DOWwGSN CU

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.385 Page 9 of 13

14. Mandatory Special Penalty Assessment:

Defendant agrees to pay the $100 mandatory special penalty assessment to
the Clerk of Court for the Eastern District of Washington, at or before sentencing,
pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the
United States before sentencing as proof of this payment.

15. Payments While Incarcerated:

If Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ Inmate Financial
Responsibility Program.

16. Appeal Rights:

The Defendant understands that he/she has a limited right to appeal or
challenge the conviction and sentence imposed by the Court. The Defendant
hereby expressly waives his/her right to appeal his/her conviction and the sentence
the Court imposes, including any restitution order. The Defendant further
expressly waives his/her right to file any post-conviction motion attacking his/her
conviction and sentence, including a motion pursuant to 28 U.S.C. § 2255, except
one based upon ineffective assistance of counsel based on information not now
known by Defendant and which, in the exercise of due diligence, could not be

known by Defendant by the time the Court imposes the sentence.

PLEA AGREEMENT
PAGE - 9

 
Oo f-e& NN DB A fF WY HNO —

N NO NO NO BO BR BR DRO mm mt eet
BPrnaRRR BB &® S&F GBGaerAiaaszrt+iaonsesis

 

Case 4:19-cr-06017-SAB ECF No. 70 filed 11/04/20 PagelD.386 Page 10 of 13

Defendant acknowledges that this waiver shall result in the dismissal of any
appeal or collateral attack Defendant might file challenging the conviction or
sentence in this case, except for ineffective assistance of counsel as noted above.
If Defendant files a notice of appeal, a habeas petition, or other collateral attack,
notwithstanding this agreement, Defendant agrees that this case shall, upon motion
of the Government, be remanded to the District Court to determine whether
Defendant is in breach of this agreement and, if so, to permit the Government to
withdraw from the Plea Agreement.

17. Integration Clause:

The United States and Defendant acknowledge that this document
constitutes the entire Plea Agreement between the United States and Defendant,
and no other promises, agreements, or conditions exist between the United States
and Defendant concerning the resolution of the case. This Plea Agreement is
binding only upon the United States Attorney’s Office for the Eastern District of
Washington, and cannot bind other federal, state or local authorities. The United
States and Defendant agree that this agreement cannot be modified except in a

writing that is signed by the United States and Defendant.

PLEA AGREEMENT
PAGE - 10

 
& Ww bv

Oo Se ND

10

lz
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.387 Page 11 of 13

Approvals and Signatures
Agreed and submitted on behalf of the United States Attorney’s Office for

the Eastern District of Washington.

WILLIAM D. HYSLOP
United States Attorney

Doge ht [Pot
BENJAMIN D. SEAL Date
Assistant United States Attorney

PLEA AGREEMENT
PAGE - 11

 
Oo @©& AN DB OF FB WwW NH —

bo NB Bw SOO KO BRD ROO eet
SSRa ®R BBR FF Ce TDaast anaes

 

Case 4:19-cr-06017-SAB ECF No. 70 filed 11/04/20 PagelD.388 Page 12 of 13

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreement with my attorney. I understand and voluntarily enter
into this Plea Agreement. Furthermore, I have consulted with my attorney about
my rights, I understand those rights, and I am satisfied with the representation of
my attorney in this case. No other promises or inducements have been made to
me, other than those contained in this Plea Agreement, and no one has threatened

or forced me in any way to enter into this Plea Agreement. I am agreeing to plead

 

 

guilty because I am guilty.

» AGATE lu
JERE Y GULLETT Date
Defend

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets
forth the entirety of the agreement between the parties. I concur in my client's
decision to plead guilty as set forth in the Plea Agreement. There is no legal reason

why the Court should not accept Defendant’s plea of guilty.

hu LL. —— able
Aieney for SAE mes

PLEA AGREEMENT
PAGE - 12

 
oO co nN DO A FP WOW YN —

NY Ww NM NY KH KN BR DN DN mm ee
oN ON AN Bh OW NOU S|! —lUCOlUlUlUCCOlUlUOUULUGN CNOA DONC

 

Case 4:19-cr-06017-SAB ECFNo. 70 filed 11/04/20 PagelD.389 Page 13 of 13

I hereby certify that I have read and translated the entire foregoing document
to Defendant in a language with which Defendant is conversant. If questions have
arisen, I have notified Defendant’s counsel of the questions and have not offered

nor given legal advice nor personal opinions.

 

Interpreter Date

PLEA AGREEMENT
PAGE - 13

 
